Citation Nr: 1235725	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a stomach disability.  

3.  Entitlement to a compensable rating for right wrist arthralgia.  

4.  Entitlement to a compensable rating for hysterical nervousness, conversion type.  

5.  Entitlement to a compensable rating for residuals of a puncture wound of the right foot instep.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to the above claimed benefits.

The Board notes that the claim of service connection for a stomach disability was previously denied in an April 1970 decision.  Generally, when a claim is previously denied, the Board must initially determine whether new and material evidence has been submitted to reopen the issue of whether service connection is warranted, regardless of the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  However, as discussed below, it does not appear that the Veteran was issued notice of the April 1970 rating decision and his appellate rights.  Therefore, the decision did not become final with respect to that issue and it will be considered herein on the merits without the need for new and material evidence.  See AG v. Peake, 536 F.3d 1306 (Fed. Cir. 2008); 38 C.F.R. §§ 3.103, 20.1103 (2011).  

In July 2012, the Veteran and his spouse provided testimony before the undersigned during a videoconference hearing.  A transcript is of record.  
Also that month, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a stomach disability and a low back disability as well as entitlement to a compensable rating for service-connected hysterical nervousness, conversion type, residuals of a puncture wound to the right foot instep, and right wrist arthralgia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A lumbar spine disability was incurred due to or as a result of service and has continued since that time. 


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

To the extent the Board is granting the claim of entitlement to service connection for a lumbar spine disability, the issue on appeal is substantiated and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 
15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a lumbar spine disability during service.  

A current lumbar spine disability has clearly been demonstrated.  A June 2008 examiner noted degenerative joint and disc disease of the lumbar spine confirmed by X-ray testing.  

Service treatment records contain a reference to chronic low back pain in May 166.  Then, in May 1968 the Veteran had complaints of back pain after shoveling gravel.  The impression of muscular strain.  However, the Veteran reported during the July 2012 Board hearing that his lumbar spine disability began during service following an accident where he fell 12 feet off a beam.  He stated that he did not seek treatment for the disability or report the injury at the time because his superior had told him not to walk over the beam and he felt embarrassed that he did it anyway and sustained the injury.  He had recently been promoted and was in a leadership position.  He stated that his lumbar spine symptoms have continued ever since.  

The Board notes that in a February 1969 report of medical history, it appears that the Veteran indicated a history of back trouble.  The February 1969 examiner recommended an orthopedic examination but it does not appear that that supplemental examination was provided.  This lends further support to the Veteran's contention that his lumbar spine disability began during service.  

The Veteran testified that he sought treatment with a chiropractor within one year of discharge and then consistently thereafter and that those records are no longer available.  The Veteran's wife, who he married within three months of discharge, stated that he has always had back problems since service.  

The Veteran and his wife are competent to report symptoms such as lumbar pain and when they began as well as events or treatment they personally experienced, witnessed, or were told about.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

There is nothing of record which directly contradicts the lay statements submitted.  Confirming evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  Jandreau.  Therefore, the lay statements are sufficient to establish an in-service back injury and a continuity of symptoms since service.   

The Board notes that the June 2008 VA examiner provided a negative etiology opinion regarding the lumbar spine disability.  The examiner stated that since the Veteran did not complain of back pain on separation from service or in a 1970 VA examination, his back pain was transient and had resolved.  However, the examiner did not consider the Veteran's reports of continuity of symptomatology or why he did not initially report the in-service back injury.  Moreover, the Board notes that although his back pain was not noted on the 1970 VA examination, the Veteran had reported back pain, as it was noted in the request for the examination.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  Therefore, the VA opinion in this case is inadequate for the purpose of determining the etiology of the Veteran's back disability.  

At the very least, the evidence is in equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a lumbar spine disability.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lumbar spine disability is granted, subject to governing criteria applicable to the payment of monetary benefits.   


REMAND

As noted above, service connection for a stomach condition was denied in an April 1970 rating decision.  However, it does not appear that the Veteran was issued notice of the April 1970 rating decision and his appellate rights.  A notice letter is not of record and the rating decision does not indicate that one was sent to the Veteran.  Therefore, the decision did not become final with respect to that issue and it must be considered herein on the merits without the need for new and material evidence.  See AG v. Peake, 536 F.3d 1306 (Fed. Cir. 2008); 38 C.F.R. 
§§ 3.103, 20.1103 (2011).  

The Veteran received a VA examination in June 2008, where the examiner determined that the Veteran's current stomach disability, diagnosed as gastroesophageal reflux disease (GERD), was not related to active service.  The examiner stated that his symptoms during service were mainly epigastric pain and pyloric spasms with retained secretions and epigastric pains were diagnosed.  The examiner then stated that there was no description of regurgitation or substernal pain and a January 1967 upper gastrointestinal series (UGI) did not find a hiatal hernia or reflux.  The separation physical in 1969 was negative for a stomach condition, as was the November 1970 examination.  The examiner also noted a long interval from 1969 to 2006 without gastrointestinal (GI) symptoms, which negated chronicity of the condition.  Finally, the examiner stated that GERD is caused by inappropriate relaxation of the lower esophageal sphincter, not pylorospasm and that GERD was not long-lasting.  

Unfortunately, the examiner's opinion appears to be based upon an incorrect or at least incomplete history.  Service treatment records also note several instances where peptic ulcer disease was suspected and treated, including after the January 1967 UGI.  Gastroenteritis was also noted in treatment before and after that test.  In addition, the record demonstrated that the Veteran's treatment for GERD actually began well before 2006.  In fact, 1996 treatment records indicate treatment for a history of GERD and suggest a possible link to medication the Veteran was taking at the time.  

Finally, the examiner did not note the Veteran's reports of a continuity of stomach issues.  During the Board hearing, which occurred after the 2008 VA examination, the Veteran and his wife reported that the Veteran had consistent stomach issues for several years after service.  The symptoms subsided or "calmed down" for a few years before reappearing.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

Therefore, a new VA examination must be scheduled to evaluate the nature and etiology of any current stomach-related disability, including GERD.  

Additionally, during his Board hearing, the Veteran and his representative also asserted that his service-connected right wrist, right foot, and hysterical nervousness, conversion type, had worsened since his last examination in 2008.  

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Regarding his right wrist he reported trouble gripping or holding any weight with his hand and that he was experiencing crepitus.  The Veteran reported that his right foot scar was tender to palpation and was causing a decrease in functionality or other musculoskeletal pain.  The 2008 VA examination did not find such symptoms.  

Regarding his psychiatric disability, the Veteran reported an increase in anxiety and social withdrawal.  In addition, the Board notes that a July 2008 VA examiner diagnosed major depressive disorder, recurrent, and anxiety disorder not otherwise specified (NOS) and stated that there was no current conversion disorder symptoms found.  However, the examiner did not discuss the Veteran's reports that his physical disabilities have increased his anxiety and depressed mood.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether any stomach disability, including GERD, is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current stomach disability, including GERD, had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  Afford the Veteran a VA psychiatric examination with a psychiatrist to assess the nature and severity of his psychiatric disability.  The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should identify all psychiatric diagnoses present.  For each, he or she should indicate whether such diagnosis is encompassed by the service-connected "hysterical nervousness, conversion type."  If not, the examiner should state whether it involves the same symptoms or whether there are separate and distinct manifestations (if so, name such manifestations).

For any diagnosis not deemed to be encompassed by the service-connected disability that has separate manifestations, the examiner should opine whether it is at least as likely as not related to service or caused by a service-connected disability.  If this is answered in the negative, then the examiner should also state whether any current psychiatric disorder not deemed to be encompassed by the service-connected disability has been aggravated (made permanently worse beyond its natural progression) by a service-connected disability.  

The rationale for all opinions should be provided.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

3.  Afford the Veteran a VA orthopedic examination with a qualified physician to assess the nature and severity of his service-connected right foot and right wrist disabilities.  The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide an opinion as to the severity of the service-connected symptomatology and its impact on occupational and social functioning, apart from that attributable to non-service connected disabilities.  If it is not possible to distinguish the service-connected from non-service connected symptomatology, the examiner should so state.    

4.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


